DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
The Examiner further acknowledges the following:
Claims 9-19, and 23-25 are withdrawn. 
Claims 1-5, 7-8, 20-22 and 26 are under current examination. 

Maintained Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 20-22 are rejected under 35 U.S.C. 103 as being obvious over Chevalier et al. (WO2012130953) in view of Nelson (United States Patent 5,854,266-corresponds to CN1168653).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The applied reference also constitutes prior art under 35 U.S.C. 102(a)(1). 
Claim 1 is to an antimicrobial mixture comprising 4-(3-ethoxy-4-hydroxyphenyl)butan-2- one and an additional compound chosen from: i) a monovalent or divalent metal salt of pyrithione; ii) piroctone olamine; iii) diazolidinylurea; iv) a hexamidine compound chosen from hexamidine diisethionate, hexamidine diparaben and hexamidine paraben; v) imidazolidinylurea.  When the additional compound is a monovalent or divalent metal salt of pyrithione, the antimicrobial mixture comprises 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one and the monovalent or divalent metal salt of pyrithione in amounts such that the 4-(3-ethoxy-4- hydroxyphenyl)butan-2-one pyrithione salt weight ratio ranges from 400 to 4500.
This rejection under 35 U.S.C. 103 with regards to the 35 U.S.C. 102(a)(2) date only might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Chevalier et al. teach cosmetic compositions for application to the skin or the scalp which comprise 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone, see abstract. The 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone exhibits an antimicrobial preserving properties to the cosmetic product, see page 1. The cosmetic composition can comprise further adjuvants including bactericides present from 0.01-20% by weight, see page 4. The 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone can be present in an amount of from 0.01-10% by weight of the composition, see page 2. The composition can be aqueous forms, thus further comprises water, see page 3.  
Nelson teaches antimicrobial pyrithione salt and alcohol compositions which provide synergistic antimicrobial activity against gram negative bacteria and superior antimicrobial activity against fungi, see abstract and column 3, lines 20-34. The composition comprises zinc pyrithione, see column 3, lines 37. The weight ratio of the alcohol to the zinc salt to the alcohol can comprise from about 1:1 to about 10,000:1, see column 3, lines 53-56 and have a variety of uses including cosmetics, see colunn3 lines 58-62 and column 4, lines 1-18. Table 1-2 demonstrates that the pyrithione salts can be added in amounts which include 4ppm. 
It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to provide Chevalier’s cosmetic composition with Nelson’s zinc pyrithione synergistic antimicrobial product. A person of ordinary skill in the art would have been motivated to do so to provide synergistic antimicrobial properties against gram negative bacteria and excellent anti-fungal properties to the cosmetic product with a reasonable expectation of success because Chevalier teaches that the composition can contain further comounds including bactericides. 
With regards to the amount and ratio of the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and zinc pyrithione present in the composition, the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is present in an amount of from 0.01-10% by weight of the composition with further bactericides suggested to be present from 0.01-20% by weight the total weight of the composition. Furthermore, the pyrithione salt of Nelson can be added in various amounts which includes 4ppm. These amounts overlap and render obvious ratios from 400-2500 and 800-4500 of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone/zinc pyrithione and an amount of the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone being from 0.01-5% per instant claim 22. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  

Claims 1-8, 20-22 and 26 are rejected under 35 U.S.C. 103 as being obvious over Chevalier et al. (WO2012130953) in view of Sharma et al. (United States Patent Publication 2017/0208815) and Nelson et al. (United States Patent Publication 2009/0047851).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The applied reference also constitutes prior art under 35 U.S.C. 102(a)(1). 
Claim 1 is to an antimicrobial mixture comprising 4-(3-ethoxy-4-hydroxyphenyl)butan-2- one and an additional compound chosen from: i) a monovalent or divalent metal salt of pyrithione; ii) piroctone olamine; iii) diazolidinylurea; iv) a hexamidine compound chosen from hexamidine diisethionate, hexamidine diparaben and hexamidine paraben; v) imidazolidinylurea. When the additional compound is a monovalent or divalent metal salt of pyrithione, the antimicrobial mixture comprises 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one and the monovalent or divalent metal salt of pyrithione in amounts such that the 4-(3-ethoxy-4- hydroxyphenyl)butan-2-one pyrithione salt weight ratio ranges from 400 to 4500.

This rejection under 35 U.S.C. 103 with regards to the 35 U.S.C. 102(a)(2) date only might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Chevalier et al. teach cosmetic compositions for application to the skin or the scalp which comprise 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone, see abstract. The 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone exhibits an antimicrobial preserving properties to the cosmetic product, see page 1. The cosmetic composition can comprise further adjuvants including bactericides present from 0.01-20% by weight, see page 4. The 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone can be present in an amount of from 0.01-10% by weight of the composition, see page 2. The composition can be aqueous forms, thus further comprises water, see page 3. 
Sharma et al. teach synergistic antimicrobial compositions having zinc pyrithione and zinc or silver salt of pyridine carboxylic acid, see abstract, paragraphs [0016], [0018],[0026]-[0027] . Paragraph [0026] teaches  “the present invention permits the use of reduced amount of the metal pyrithione as primary biocide, in conjunction with metal salt of pyridine carboxylic acid, thereby providing an antimicrobial composition that is less expensive to produce and that possesses the characteristic of synergistic antimicrobial effectiveness against variety of microorganisms.” Paragraph [0047] teaches that the term "microorganism" includes, for example, fungi (such as yeast and mold), bacteria and algae. The zinc pyrithione is present from 0.01-50% by weight, see paragraph [0049]-[0051]. The composition of Sharma can be formulated for hair or skin care formulations, see paragraph [0031]. Synergistic combinations of antimicrobial compositions reduces concentration costs and reduces waste, see paragraphs [0025]-[0026]. 
Nelson et al. teach that zinc pyrithione is also a well-known to as a broad-spectrum antimicrobial against both gram-negative and gram-positive activity as well as antimicrobial activity against fungi and yeast, see paragraph [0006]. Zinc pyrithione exhibits synergistic inhibition of both gram-positive and gram-negative bacteria and yeast when combined with silver salts, see paragraph [0082] of Nelson.
It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to provide Chevalier’s cosmetic composition with Sharma’s zinc pyrithione synergistic antimicrobial product. A person of ordinary skill in the art would have been motivated to do so to provide synergistic antimicrobial properties to the cosmetic product with a reasonable expectation of success because Chevalier teaches that the composition can contain further compounds including bactericides and Sharma teaches that the synergistic antimicrobial composition has useful application in cosmetics, see paragraph [0031]. Sharma’s composition provides synergy against bacteria which does not distinguish the gram positive over the negative, therefore it is obvious that the composition would work for both gram negative and gram-positive bacteria as is suggested by Sharma. Additionally, Sharma teaches metal salt of pyridine carboxylic acid including silver, and zinc pyrithione provide synergy and Nelson establishes that silver salts are synergistic with zinc pyrithione against both gram-positive and gram-negative bacteria. Thus, it would have been obvious that the synergy taught in Sharma extends to both gram-negative and gram-positive bacteria, and the modified Chevalier with Sharma’s antimicrobial composition would be imparted with synergistic antimicrobial properties against gram-positive bacteria. 
With regards to the amount and ratio of the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and zinc pyrithione present in the composition, the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone is present in an amount of from 0.01-10% by weight of the composition with further bactericides suggested to be present from 0.01-20% by weight the total weight of the composition. These amounts overlap and render obvious ratios from 400-2500 and 800-4500 of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone/zinc pyrithione and an amount of the 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone being from 0.01-5% per instant claim 22. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  

Response to Remarks
Applicants argue that there is unexpected synergetic antimicrobial activity obtained with MIC when incorporating 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and additional compound as claimed. Applicants argue that the results of the present  invention are unexpected and surprising as demonstrated in examples in the specification per example 1 on pages 11-12 of the specification. 
Examiner submits that the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, the prior art establishes synergistic antimicrobial properties. Additionally, the claims do not commensurate in scope with the data presented by applicants. Synergism against Staphylococcus aureus is only exemplified for the combination of zinc pyrithione with compound A. Compounds ii-v claimed are not shown to possess the same synergy for gram positive bacteria. The rest of the compounds are tested against yeast and fungus. Secondly, the data relied upon demonstrates amounts of 
"4-(3-ethoxy-4- hydroxyphenyl)butan-2-one" (Compound A) with the additional antimicrobial agent, whereas claim 1 only has a weight ratio specified for Compound A and pyrithione salt. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) . Here, these compounds claimed are not structurally homologous and an ordinary skilled artisan would not ascertain a trend that they would work in the same manner against yeast , fungi, and gram-positive bacteria without evidence to the contrary. The zinc pyrithione is the only compound tested against gram positive bacteria. Examiner notes that the Sharma reference teaches synergistic antimicrobial activity against bacteria, fungus and yeast. The teaching of bacteria in Sharma is not limited to just gram negative, rather it is inclusive of both gram-negative and positive bacteria because Sharma does not distinguish one over the other. 
In regards to Nelson, Applicants argue that a person of ordinary skill in the art concerned with problems addressed by the present invention would not turn to Nelson for guidance. Applicants argue that it is abundantly clear that the alcohol is critical in Nelson. The results by Nelson do not suggest that the combination is effective against gram positive bacteria and yeast. 
Examiner notes that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Furthermore, the examiner brings to applicant's attention that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).Examiner disagrees that the results could not have been predictable as the modified Chevalier would have synergistic antimicrobial properties. Claim 1 recites an antimicrobial mixture and it would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to provide Chevalier’s cosmetic composition with Nelson’s (Patent ‘266) zinc pyrithione synergistic antimicrobial product. A person of ordinary skill in the art would have been motivated to do so to provide synergistic antimicrobial properties against gram negative bacteria and excellent anti-fungal properties to the cosmetic product with a reasonable expectation of success because Chevalier teaches that the composition can contain further compounds including bactericides. It is further noted that claim 1 does not exclude the presence of alcohols, thus applicant’s argument that the cited art must require the alcohol to be synergistic is unpersuasive. The claim scope enables the presence of other compounds including alcohols. The modification of Chevalier which contains the alcohol with zinc pyrithione is not excluded by the claim language of claim 1 to an antimicrobial mixture “comprising”. Per MPEP 2111.03, The transitional term comprising is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Applicants argue that a person of ordinary skill in the art concerned with the problems addressed by the present invention would not look to Sharma for guidance in solving the problem with 4-(3-ethoxy-3-hdyroxypenyl)butan-2-one for protecting compositions against microbial contamination in reduced amounts. 
Examiner respectfully disagrees. It is noted that a person of ordinary skill in the art would have been motivated to modify Chevalier in order to provide synergistic antimicrobial properties to the cosmetic product with a reasonable expectation of success because Chevalier teaches that the composition can contain further compounds including bactericides. Chevalier does not teach synergy, however Sharma’s composition does. The modification of Chevalier would result in synergistic antimicrobial properties.
	Applicants argue that it is clear from Sharma that zinc salt of pyridine carboxylic acid is critical to the invention. Applicants argue that the results achieved by the present invention would not have been reasonably predictable from Chevalier and Sharma as there is no mention with respect to gram positive bacteria and yeasts. 
Examiner notes that claim 1 does not exclude the presence of metal salt of pyridine carboxylic acid, thus applicant’s argument that the cited art must require this to be synergistic is unpersuasive. The claim scope enables the presence of other compounds. Per MPEP 2111.03, The transitional term comprising is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Although Chevalier does not recognize that the synergism would result from the 4-(3-ethoxy-4- hydroxyphenyl)butan-2-one" (Compound A) and zinc pyrithione alone, the composition of the modified Chevalier would have the same properties of synergism against both gram-positive and gram-negative bacteria. Applicants have not excluded the additional compound present in Sharma that provide for a synergistic composition. 
Applicants argue that Neither Nelson nor Sharma disclose or suggest that synergistic antimicrobial effects could or would be achieved against gram-positive bacteria and yeasts as achieved according to the present invention. 
Examiner respectfully disagrees and notes that synergistic antimicrobial effects of the modified Chevalier would have achieved synergy against microorganism as expressly taught by Sharma (see paragraph 0017). Sharma teaches at paragraph [0047] that the term "microorganism" includes, for example, fungi (such as yeast and mold), bacteria and algae. Furthermore, as is demonstrated in Nelson, zinc pyrithione is also a well-known to as a broad-spectrum antimicrobial against both gram-negative and gram-positive activity as well as antimicrobial activity against fungi and yeast, see paragraph [0006]. Zinc pyrithione exhibits synergistic inhibition of both gram-positive and gram-negative bacteria and yeast when combined with silver salts, see paragraph [0082] of Nelson. Thus, examiner maintains that it would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to provide Chevalier’s cosmetic composition with Sharma’s zinc pyrithione synergistic antimicrobial product. A person of ordinary skill in the art would have been motivated to do so to provide synergistic antimicrobial properties to the cosmetic product with a reasonable expectation of success because Chevalier teaches that the composition can contain further compounds including bactericides and Sharma teaches that the synergistic antimicrobial composition has useful application in cosmetics, see paragraph [0031]. Sharma’s composition provides synergy against bacteria which does not distinguish the gram positive over the negative, therefore it is obvious that the composition would work for both gram negative and gram-positive bacteria as is suggested by Sharma. Additionally, Sharma teaches silver salt of pyridine carboxylic acid and zinc pyrithione provide synergy and Nelson establishes that silver salts are synergistic with zinc pyrithione against both gram positive and gram-negative bacteria. Thus, it would have been obvious that the synergy taught in Sharma extends to both gram-negative and gram-positive bacteria, and the modified Chevalier with Sharma’s antimicrobial composition would be imparted with synergistic antimicrobial properties against gram positive bacteria. 
Applicants argue that a person of ordinary skill in the art would not have been motivated to combine the cited art since it suggests the problem of providing a composition with enhanced antimicrobial activity has already been achieved. 
Examiner respectfully disagrees. It is noted that Chevalier does not teach synergistic antimicrobial compositions. However, the combination with Sharma or Nelson would provide Chevalier’s composition with synergistic antimicrobial properties which is the same goal provided by applicants in combining the claimed compounds. 
Applicants argue that per the MPEP, office personal should not require the applicant to show unexpected results over the entire range of properties. Applicants cite to Ex parte Treary et al at page 13-14
Examiner does not dispute that the applicant does not necessarily need to show unexpected results over the entire range, however a trend has to be ascertainable. Here, the only composition that Applicants have demonstrated synergy against gram positive bacteria is the one containing zinc pyrithione. Applicants reliance on the unexpected results to gram-positive bacteria cannot be extended for compounds ii-v because zinc pyrithione is not related to these compounds. 
Applicants argue that the reliance on Atlas is misplaced since it relates to an anticipation rejection. Applicants argue that the Patent Office must prove a basis in fact and/or technical reasoning to support the determination that the inherent characteristic necessarily follows from the teachings of the prior art. 
Examiner directs Applicants to MPEP 2112 which discloses The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). Examiner further notes however, that the obviousness analysis is not relying on inherency for the basis of the rejection, see rejections above. Synergistic antimicrobial compositions are expressly taught in Nelson and Sharma and an ordinary skilled artisan would have modified Chevalier with the express motivation of providing synergistic antimicrobial properties to the cosmetic product of Chevalier.
Applicants argue that inherency requires that the recited results would necessarily be obtained and not that it might achieved. 
Examiner again respectfully notes that the obviousness rejection is not relying on the inherency analysis, therefore applicants remarks and citation to case laws involving inherency analysis are considered unpersuasive. Here, synergistic antimicrobial properties are expressly taught. Applicants argue that the prior art only achieves synergy by an additional compound, however such a combination is not excluded by the claimed invention. 
Applicants cite to Ex Parte Vigano to note that the claims were directed to a polymer composition that exhibited a particular amount of shrinkage and reversed the Examiner because it is improper to find inherency in an unknown or hypothetical composition. Here, unlike Ex parte Vigano, claim 1 is silent to the recitation of any properties. Claim 1 is directed to an antimicrobial combination for which the prior art teaches antimicrobial compositions. Regardless, the Examiner is not relying on inherency to arrive at the claimed composition. 
Applicants argue that the rejection of the claims is predicated on improper hindsight reasoning. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicants argue that the properties of the subject matter and improvements which are inherent in the claimed subject matter and disclosed in the specification must be considered when evaluating the question of obviousness. Applicants cite to In re Papesch in which the claims were found to be patentable based on the anti-inflammatory activity of the compounds which was not a property recited in the claims. 
Examiner respectfully submits that the properties of claim 1 have been established by the prior art, in that synergistic antimicrobial activity is achieved. The property of claim 1 of an antimicrobial mixture has been taught by the prior art. Examiner submits that, unlike In re Papesch, the prima facie obvious does not rely on any structural similarity of the claimed compounds to the prior art to arrive at the prima facie case of obviousness.  
	Applicants argue that in Cross Med Prods, Inc. V. Medtronic Sofamor Danek, the court stated that the teachings in the prior art relate to solving the same or a similar problem, however the cited references concerning the present invention do not address problems similar to those of concern according to the present invention. 
Examiner respectfully submits that the claimed product is to an antimicrobial composition. The cited references not only address an “antimicrobial” composition but provides for synergistic antimicrobial activity. Sharma et al. teach that “the present invention permits the use of reduced amount of the metal pyrithione as primary biocide, in conjunction with metal salt of pyridine carboxylic acid, thereby providing an antimicrobial composition that is less expensive to produce and that possesses the characteristic of synergistic antimicrobial effectiveness against variety of microorganisms.” Paragraph [0047] teaches that the term "microorganism" includes, for example, fungi (such as yeast and mold), bacteria and algae. The combination of Chevalier with Sharma would provide Chevalier’s’ product with synergistic antibacterial and antifungal properties against bacteria, yeast and mold as suggested by Sharma. 
	Applicants argue that in In re Linter, the court agreed that the admixture of sugar with cationic softener to accomplish a filling or weighing function is ample motivation to add sugar to the composition for the same purpose, found that the composition would have been obvious and unpatentable. 
Examiner notes that in the instant case, there is ample motivation to provide zinc pyrithione with the Chevalier reference to achieve a synergistic antimicrobial cosmetic product. Applicants appear to be arguing that the zinc pyrithione requires the alcohol (Nelson) or the zinc salt of pyridine carboxylic acid (Sharma), however this argument is unpersuasive because the claims do not exclude this modification having the additional compounds present. Instant claim 21 even suggests that further cosmetic or dermatological active agents can be included. 
	With regards to In re Dillon, Applicants argue that Dillon in contrast to the instant invention, did not present evidence comparing the tetra orthoesters employed in the invention to the prior art tri-orthoesters. 
Applicant argue that In re Dillon is referenced on pages 10, 12 and 15 of the OA. Examiner maintains that one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings. In the present case synergistic antimicrobial activity is already achievable by the teachings suggested in Nelson and Sharma. Applicants argue that the references do not teach their same results to gram positive bacteria, however the claims are to an “antimicrobial composition” of which the prior art meets and Sharma teaches microorganisms include bacteria which is a genus inclusive of both gram-positive and gram-negative bacteria. As noted in Brouwer, 77 F.3d at 425, 37 USPQ2d at 1666, the inquiry as to whether a claimed invention would have been obvious is "highly fact-specific by design." The test under 103 is whether in view of the prior art the invention as a whole would have been obvious at the time it was made, and the prior art in the instant case provides motivation of combining the zinc pyrithione composition taught in the Nelson or Sharma reference with the Chevalier reference. The prior art renders it obvious to formulate an antimicrobial composition as claimed for cosmetic or dermatological use. The ultimate determination of patentability is based on the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The legal standard of "a preponderance of evidence" requires the evidence to be more convincing than the evidence which is offered in opposition to it. Examiner notes that the preponderance of evidence is such that antimicrobial synergy when combining the references would have been provided to the cosmetic product of Chevalier. 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH ALAWADI/Primary Examiner, Art Unit 1619